Citation Nr: 1822026	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The four McLendon requirements are satisfied for the Veteran's claim.  Regarding the first element, the Veteran reports symptoms of losing consciousness, feeling "knocked out," being dazed, confused or "seeing stars," not remembering the event, concussion, and head injury.  See December 11, 2009 VA treatment progress note in February 2018 VA treatment records.  Regarding the second and third elements, the Veteran reports he was deployed and served aboard the USS Arleigh Burke DDG 51 wherein he was exposed to hostile fire including weapons of mass destruction (WMD) attacks and blasts.  See September 2010 Veteran statements.  His DD 214 confirms that he served on the USS Arleigh Burke during service.  The Veteran also reports being exposed to toxins and chemical agents while in combat conditions.  See May 29, 2008 VA treatment progress note in February 2018 VA treatment records.  His personnel records reveal that he served in a combat zone while in service and received the Sea Service Deployment Ribbon.  See personnel records; see also DD 214.  While there is nothing in the record to completely verify that the Veteran was exposed to hostile fire in service that caused a head or brain injury, the Board notes that for the purpose of triggering the duty to provide a VA examination, the Veteran's reports with respect to receiving hostile fire while serving aboard a ship are found to be sufficiently competent and credible.  In light of the foregoing evidence, there is an indication that his TBI condition may be associated with his service.  As all four McLendon elements are satisfied, a VA examination is required.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since February 2018 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed TBI condition.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's reports of symptoms, his personnel record, and his VA and private treatment records.  The examiner should then:

(a)  Provide a specific diagnosis for any current TBI disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed TBI disability originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

